DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2826911 to Park.
Regarding claim 1, Park teaches a clothes treatment apparatus (Fig, 1, part 100) comprising: a cabinet that defines a treatment chamber (Fig. 1, parts 1 and 31); steam producing equipment contained within the cabinet and configured to release steam into the treatment chamber (Fig. 2, part 72); a door connected by one or more hinges to the cabinet and configured to open and close the treatment chamber (Fig. 1, part 11); and a wrinkle removal module pivotally connected to a backside of the door and being configured to apply a tension force to a first article of clothing in a first configuration of the wrinkle removal module and apply a compression force to a second article of clothing in a second configuration of the wrinkle removal module (Fig 1, part 9, 93, paragraphs 64-66 and 94-96).
Regarding claims 24-25, Park teaches wherein the wrinkle removal module comprises: a first panel pivotally supported on the door (Fig. 4, parts 91 and 95); and a second panel pivotally supported on the first panel (Fig. 4, part 93), wherein, in the first configuration, the first panel and the second panel are combined to from an acute angle toward the door between the first panel and the second panel (Fig. 4, parts 91 and 93 at part 933); and wherein, in the second configuration, the first panel and the second panel are folded and overlapped through rotation with respect to each other (wherein one of ordinary skill realizes that the panels may be closed/folded/overlapped with each other).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2826911 to Park further in view of KR 1020120091799 to Park et al. (Park ‘799).
Regarding claim 3, Park is relied upon as above in claim 1.  Park teaches a base plate support in a fixed position on the backside of the door (Fig. 1, at part 91).  Park does not teach the wrinkle removal module including a bi-fold panel assembly pivotally connected to the backside of the door and configured to be pivoted into contact with the base plate to apply the compression force to the second article of clothing positioned in between the bi-fold panel assembly and the base plate.
Park ‘799 teaches a clothes treatment apparatus (Fig. 1, generally) wherein a wrinkle removal module (Fig 3, generally and parts 71, 74) has numerous panels and configuration thereof all to achieve the predictable result of removing the wrinkles from the clothing therein.
However, this is merely an obvious rearrangement of parts as evidence by Park ‘799 that has not been shown to modify the operation of the device and would have been an obvious design choice all in order to achieve the predictable result of removing wrinkles from the clothing therein.  See MPEP 2144.04, VI, C.

Response to Arguments
Examiner has carefully and thoroughly reviewed Applicant’s amendments and arguments in support of patentability, however, Examiner remains unconvinced.
Specifically, with regards to claim 1, Applicant argues that the prior art to Park fails to disclose or suggest a presser being configured to apply a tension force to a first article of clothing in a first configuration thereof, wherein the body of Park cannot change its shape and can only apply a compression force, thereby lacking the ability to apply a tension force.
Examiner disagrees.  First, Examiner notes that Applicant’s claim 1 is very broad.  Claim 1, as currently claimed, states capabilities/conditions/configurations (applying tension/compression) subject to a condition precedent (first configuration/second configuration).  These are merely allegations/assertions of patentable subject matter. Ultimately, Examiner is going to allow or reject the claims based upon the structure.  Applicant has claimed very little structure.  Applicant further alleges that (unlike the current invention) the prior art cannot change its shape, that the current invention forms a triangular shape, and that the panels are folded or overlapped.  All of this may be found in the Specification, but none of this is found in claim 1.  Certainly, the prior art to Park may apply a tension to clothing therein (see Park, Fig. 4, at parts 95, 971, SL).  Therefore, this claim stands rejected.
Ultimately, Examiner understands the subject matter Applicant is desiring to claim based on the drawings, Specification, arguments and disclosure as a whole.  However, the grant and validity of patents are based upon the structure as claimed, thus setting the metes and bounds for the property rights of the owner thereof.  Applicant has little structure in the claims, thus so far, choosing to claim the capability of the invention rather than the combination of structure to achieve a certain result.
All current, elected claims stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711